department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-106860-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable herb kohl united_states senator west mifflin street suite madison wi attention ------------------ dear senator kohl i am responding to your inquiry of date on behalf of a constituent who asked whether employees may donate accumulated leave through an employer- sponsored leave-based donation program to assist the relief effort in haiti employer- sponsored leave-based donation programs are agreements whereby employees agree to forego accumulated leave if their employer donates cash equal to the value of that leave to charitable organizations under these programs the employees do not include the value of the foregone leave in gross_income or wages and the employer deducts its payments to the charities as business_expenses generally however an employee who assigns to another person his or her right to receive compensation_for_personal_services must pay income_tax on the assigned income see 281_us_111 and revrul_58_495 1958_2_cb_27 thus as a general_rule an employee must include compensation in income where under an agreement or understanding the employee provides services to his or her employer to benefit a charity and the employer pays the compensation_for those services to the charity see sec_1_61-2 of the income_tax regulations consequently the irs has approved employer-sponsored leave-based donation programs in only two instances see notice_2001_69 2001_2_cb_491 modified and superseded by notice_2003_1 2003_1_cb_257 and notice_2005_68 2005_2_cb_622 conex-106860-10 at this time the priority guidance plan published by the irs and the treasury_department does not contain a project addressing employer-sponsored leave- based donation programs for the haiti earthquake if you have any additional questions please contact me or ---------------------at --------------------- sincerely george j blaine associate chief_counsel income_tax and accounting
